TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-16-00340-CV



                                        In re Kenneth Neuman


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                 Relator Kenneth Neuman, an inmate proceeding pro se, has filed a “motion for

emergency relief,” which we have construed as a petition for writ of mandamus, challenging

the legality of a protective order that Neuman claims was issued by the district court, as well as

the legality of a misdemeanor charge that Neuman claims was brought against him for allegedly

violating that order.1 In his petition, Neuman asks us to direct the district court to “dismiss the illegal

order” and to direct the Austin Police Department to “drop this illegal misdemeanor charge.” We

do not have mandamus jurisdiction over the Austin Police Department,2 and Neuman has failed

to demonstrate his entitlement to the extraordinary relief requested against the district court.3

Accordingly, the petition for writ of mandamus is denied.4



        1
          No copies of the protective order or any other documents material to Neuman’s claim for
relief have been filed with his petition. See Tex. R. App. P. 52.7(a).
        2
            See Tex. Gov’t Code § 22.221.
        3
            See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
        4
            See Tex. R. App. P. 52.8(a).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: May 27, 2016




                                              2